On 12/2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
Claims 1-2,4-6,8,10-11,13-14,16-18 and 20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vanessa Perez Ramo on 01/07/2022 and 02/02/2022.

The application has been amended as follows: 
	Claims 7, 10, 13, 17 and 20 are cancelled.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Jin  (US 2014/0261918).
Jin discloses instant claimed wear resistance austenitic steel plate having overlapping compositions as disclosed in Table 1 (Page 3 of first office action on 10/20/2021).
However, Jin does not disclose instant claim 1 amended “¢ martensite: 0% to 60% and o martensite, 0% to 60%, and a sum of the ¢ martensite and the 
No prior art can be found to disclose instant claimed austenitic wear resistant steel plat with claimed composition ranges, microstructure and average grain size of austenite.
Hence, claims 1-2,4-6,8,10-11,13-14,16-18 and 20 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/JENNY R WU/Primary Examiner, Art Unit 1733